Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

WILLIAM W. DUER, JR,
                                                     Civil No. 6:18-cv-38-SI
                   Plaintiff,
                                                     ORDER APPROVING
       vs.                                           ATTORNEY FEES PURSUANT TO
                                                     42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $11,341.00 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees received by

counsel in the amount of $10,080.00, for a net §406(b) attorney fee award herein of

$1,261.00 as full settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Defendant


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                               1
shall pay $11,341.00 to Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative

assessment pursuant to 42 U.S.C. 406(d), and mailed to their office at 1700 Valley River

Drive, Eugene, OR 97401. There are no other costs.

       IT IS SO ORDERED this 2nd of January, 2020.



                                          /s/ Michael H. Simon
                                          U.S. District Judge/Magistrate Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                        2
